COURTNEY HUDSON GOODSON, Justice, concurring. I agree that there is substantial evidence to support Spearman’s convictions. I also concur in the decision to affirm the denial of Spearman’s motion to dismiss, but I do so for a different, more fundamental reason. Spearman’s motion to dismiss is grounded on an alleged violation of the Interstate Agreement on Detainers Act, codified at Arkansas Code Annotated section 16-95-101 (Repl.2006). However, the Act does not apply in this case because the State of Mississippi is not a party to the interstate agreement. In Smith v. State, 258 Ark. 533, 528 S.W.2d 359 (1975), this court held that the appellant’s request for a speedy trial made under the Act was unavailing because the state from which he was extradited, Mississippi, was not a party to the interstate agreement. In Young v. State, 254 Ark. 72, 491 S.W.2d 789 (1973), we also held that the Act’s requirement for conducting trial within 180 days of extradition did not apply because Georgia, the sending state, was not a party to the agreement at the time of extradition. Based on our caselaw, the circuit court in this instance denied the motion to dismiss on the ground that the provisions of the Act were not applicable because Mississippi has not adopted the interstate agreement. I would affirm the court’s decision for this reason alone. Nonetheless, the majority chooses to affirm on the basis that no violation of the Act occurred [ ^because the record does not support Spearman’s assertion that he was returned to Mississippi before being tried in Arkansas. However, it is not necessary to decide whether the record supports Spear-man’s claim that the Act was violated when the Act simply does not apply. Moreover, this course is unwise because, by ignoring our precedent, the majority opinion leaves the false impression that the Act might have been violated if the facts had supported Spearman’s argument. Because the Act does not apply, there is no set of facts under which Spearman’s argument could succeed. For these reasons, I concur in the decision to affirm. CORBIN and DANIELSON, JJ„ join.